Allowable Subject Matter
Claims 1-5, 7-20 are allowed.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose the combinations of features recited in the in the independent claims taken as a whole.  Specifically prior art fails to tea h or to reasonably disclose “ sending, by the client, second indication information to the server, wherein the second indication information comprises a second identifier, a value of the second identifier is used to indicate composition information of the spatial information of the current viewport, and the value of the second identifier is used to indicate at least one of the following cases: when the second identifier is a third value, the spatial information of the current viewport comprises viewport direction information of the current viewport; when the second identifier is a fourth value, the spatial information of the current viewport comprises the viewport direction information of the current viewport and position information of a viewpoint at which the current viewport is located and when the second identifier is a fifth value, the spatial information of the current viewport comprises the viewport direction information of the current viewport, the position information of the viewpoint at which the current viewport is located, and viewport size .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANTHONY BANTAMOI/Examiner, Art Unit 2423